849 F.2d 610
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roger Roger WITTRUP, ED.D, Inc., a professional corporation,Plaintiff- Appellant,v.HUMAN AFFAIRS INTERNATIONAL, INC., a foreign corporation;Yvonne Conner, Defendants,andU.S. Drug Enforcement Agency, Defendant-Appellee.
No. 88-1300.
United States Court of Appeals, Sixth Circuit.
June 10, 1988.

Before CORNELIA G. KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals an order dismissing defendant United States of America in this wrongful termination action.  The claims against defendant Human Affairs International, Inc., remain pending before the district court.


2
A judgment is final for purposes of 28 U.S.C. Sec. 1291 "when all issues presented in the litigation on the merits and leaves nothing to be done except to enforce by execution what has been determined."   Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970) (per curiam).  Absent certification for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all parties or claims is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam).


3
The district court's order dismissing the United States was neither final nor certified for interlocutory review.  Accordingly,


4
It is ORDERED that this appeal is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.